Title: To Benjamin Franklin from Samuel Vaughan, 5 March 1778
From: Vaughan, Samuel
To: Franklin, Benjamin


Dear Sir,
London 5th. March 1778
This will be delivered to You by my son John, who goes (via Paris) in order to be an inmate in the House of Messrs. Barton & Co. at Bourdoux; to perfect himself in the Language, acquire experience in Business, and form connections, preparatory to his setling in North America, so soon as our unhappy disputes are at an end; as I am more and more determined to pursue the plan I adopted long since.
Attempts were made, to have setled him in a good House at Nantes, as better calculated to answer my intentions; but could not my self effect it. I have to request the favour of Your friendship, in giving him any necessary advice, for promoting the object in view.
From the testimony of all those who best know him, I can with pleasure and confidence say, that he has an improved understanding, excellent fixed principles, and amiable dispositions. Every branch of this family join in sincere warm and affectionate wishes for Your health and happiness, with one who (however Your extraordinary merit may have exalted You to glory) still hopes to be ranked as one of, Dear Sir, Your affectionate friends and Admirers, 
Saml Vaughan
 
Addressed: Dr Franklin / Paris
Notation: Saml. Vaughn Lon. 5 March 78
